     Case 2:20-cr-00054 Document 101 Filed 07/12/21 Page 1 of 1 PageID #: 559


LR Civ P 7.1(a)() )RUP  
LR CR P 12.1(e) )RUP 



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF WEST VIRGINIA
                                               AT CHARLESTON



UNITED STATES OF AMERICA

                                                           NOTICE OF CERTIFICATION FOR
                                                           USE OF COURTROOM TECHNOLOGY
v.
                                                         CRIM. ACTIO          NUMBER 2:20-cr-00054
NEDELTCHO VLADIMIROV




            Comes now the United States of Amer             , by counsel, and do(es) hereby certify pursuant to

  LR Cr P 12.1(e)               that the court’s technology staff was contacted by telephone or in person,

 to arrange for the use of courtroom technology at the trial of this      action set for July 19, 2021       .

Anticipated Equipment Usage (select all that apply):
                       VCR/DVD Player
            ✔          Document Camera
            ✔          Laptop
                       Annotation System
 ✔         I request training/testing of anticipated equipment before the date of the use.
           I do not require training/testing.


                                                                           s/Andrew J. Tessman
                                                               ANDREW J. TESSMAN
                                                               Assistant United States Attorney West
                                                               Virginia Bar No. 13734
                                                               300 Virginia Street, East
                                                               Room 4000
                                                               Charleston, WV 25301
                                                               Telephone: 304-345-2200         Fax:
                                                               304-347-5104
                                                               Email: andrew.tessman@usdoj.gov
